*380Judgment, Supreme Court, New York County (Budd G. Goodman, J., on motions; Robert H. Straus, J., at jury trial and sentence), rendered May 27, 2004, convicting defendant of attempted assault in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly denied defendant’s initial and renewed speedy trial motions. The record supports the court’s findings that the periods from March 24 to April 7, and June 12 to September 25, 2003 were “reasonable period[s] of delay” (CPL 30.30 [4] [a]), resulting from proceedings related to defendant’s efforts to present a psychiatric defense and the People’s subsequent efforts to conduct their own psychiatric examination of defendant and to have a report prepared (see People v Jackson, 267 AD2d 183 [1999], lv denied 94 NY2d 949 [2000]). We note that the People were not obligated to hire an expert and make preparations to rebut a psychiatric defense during a period in which legal issues as to whether defendant would be permitted to interpose such a defense were being resolved. Concur—Nardelli, J.P., Williams, Catterson, McGuire and Malone, JJ.